Citation Nr: 1105612	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of comminuted spiral fracture of the left tibia and fibula with 
post traumatic arthritis of the left ankle.  

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the cervical and thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to August 
1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
August 2009, the Board remanded the claim for additional 
evidentiary development.  The case has now been returned for 
further appellate consideration.  

While the case was in Remand status, the evaluation for the 
residuals of the tibia and fibula fracture was raised from 10 to 
20 percent, effective the date of claim.  The appeal has not been 
withdrawn and it is assumed that a higher rating is still sought.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's residuals of a comminuted spiral fracture of 
the left tibia and fibula with post traumatic arthritis of the 
left ankle is not manifested by marked knee or ankle disability, 
ankle ankylosis, in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  

2.  The Veteran's post traumatic arthritis of the cervical and 
thoracic spine is manifested by limitation of forward flexion of 
the thoracolumbar spine to 60 degrees and limitation of forward 
flexion of the cervical spine to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of comminuted spiral fracture of the left tibia and 
fibula with post traumatic arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic codes (DCs) 5262, 5270(2010).  

2.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for an evaluation of 20 percent, but no greater, for 
the Veteran's post traumatic arthritis of the cervical and 
thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, DCs 5010, 5236, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in March 2005, March 2006, August 
2006, August 2009, and October 2010) specifically notified her of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to increased ratings for the 
disabilities at issue, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VA essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran about 
the information and evidence not of record that was necessary to 
substantiate her claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence she was expected 
to provide; and (4) requesting the Veteran to provide any 
information or evidence in her possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of her 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and her representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

Moreover, as to the claim for an increased rating for post 
traumatic arthritis of the cervical and thoracic spine, 
considering the claim on appeal in light of the above-noted legal 
authority, and in light of the Board's favorable disposition of 
this matter, the Board finds that all notification and 
development action needed to fairly resolve the claim has been 
accomplished.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2010).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2010).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  It is also 
noted that ratings may be increased for periods during an appeal 
period where there is a worsening of symptoms, and then reduced 
with improvement.  This appeal is being looked at with that 
consideration in mind.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Entitlement to a rating in excess of 20 percent for residuals of 
comminuted spiral fracture of the left tibia and fibula with post 
traumatic arthritis of the left ankle.  

Service connection for a left leg and ankle disorder was granted 
by a February 1991 rating decision based on an inservice fracture 
while skiing.  An initial noncompensable evaluation assigned; a 
July 1991 rating decision increased the evaluation to 10 percent 
disabling, pursuant to malunion of the tibia and fibula under DC 
5262.  38 C.F.R. § 4.20 (2010).  The grant of a 10 percent rating 
was based on the findings made at a VA examination in May 1991.  
At that time, it was noted that the left leg was one inch shorter 
than the right as a result of this injury.  Although the ankle 
appeared normal, there was 0 degrees of dorsiflexion.  The ankle 
was stable, and there was painless mobility in the left knee.  X-
ray of the left ankle showed an inferior calcaneal spur and 
healed fractures of the tibia and fibula with the distal shafts 
angulated laterally.  

In a May 2005 rating determination, the RO confirmed the 10 
percent rating for the service-connected left ankle condition.  
Contemporaneous VA records, to include a February 2005 
examination report, showed that the left lower extremity was 
about 1.0 to 1.5 cm. shorter that the right due to the prior 
fracture.  Exam in February 2005 showed that the left ankle had a 
full range of dorsiflexion, plantar flexion, inversion, and 
eversion.  The Veteran was able to hold all positions against 
resistance with discomfort elicited upon inversion and eversion 
against resistance.  There was palpable discomfort over the 
medial tarsal bone over the navicular, and mild valgus deformity 
of the tibiotalar joint.  

Subsequently dated records include a private physician's 
September 2005 report.  At that time, there was posterior tibial 
tendonitis of the left foot with left limb length inequality of 2 
cm.  When examined by VA in January 2006, there was limitation of 
motion of the left ankle, to include limitation of dorsiflexion 
to 5 degrees, with plantar flexion limited to 30 degrees.  

In statements of record, the Veteran claims that a rating 
increased is warranted for her left ankle condition.  She reports 
pain, numbness, and tingling on the inside of the left foot at 
the arch area.  She reports that she has no feeling between the 
first two toes on the left foot.  When examined by VA in December 
2009, the examiner noted that the claims file was reviewed.  The 
Veteran reported that he was able to stand for 15-30 minutes, and 
that he was able to walk for more than 1/4 mile but less than 1 
mile.  While she used orthotic inserts, they did not really help.  
The examiner noted that there was no abnormal shoe wear pattern.  

The examiner also noted that there appeared to be a mild valgus 
deformity of the tibia and the tibiotalar joint.  The Veteran was 
tender on palpation of the medial dorsal and the navicular areas 
of the foot.  She also had tenderness of the plantar area of the 
left heel due to a bone spur.  The ankle appeared stable, but the 
entire foot had a reddening to the skin.  The Veteran was able to 
heel toe walk but refused to toe walk on the left due to pain.  
The examiner noted that she had decreased range of motion (ROM) 
with inversion and eversion along with plantar and dorsal 
movements.  She reported that the second toe had decreased 
feeling and that she was unable to feel pin pricks on that toe.  
She reported numbness that radiated up to the ankle area.  

The examiner noted that there was objective evidence of pain with 
active motion on the left side.  Left dorsiflexion was 0 to 10 
degrees.  Left plantar flexion was 0 to 30 degrees.  There was no 
objective evidence of pain following repetitive motion, and no 
additional limitation after three repetitions of ROM.  The 
examiner noted that there was no joint ankylosis.  The left leg 
was approximately 2 cm. shorter than the right leg.  Inversion 
instability was noted of the ankle on valgus or varus stress.  
There was some deformity of soft tissue in the left lower leg 
that could be reduced.  She had good capillary refill and 
positive pedal and dorsal pulses.  

X-rays of the left ankle dated in January 2006 were compared with 
X-rays from December 2004.  These were interpreted as showing 
that the ankle joint was preserved.  The articular surfaces were 
smooth in contour.  There was note made of a moderate sized 
plantar calcaneal spur.  Additionally, at the top of all of the 
films, there were old fracture deformities of the tibia and 
fibula.  Impressions of the left ankle were that there was no 
evidence of degenerative joint disease (DJD).  There was a 
plantar calcaneal spur, similar to prior left foot exam in 
December 2004, and old healed fracture deformities of the distal 
shafts of the left tibia and fibula.  The examiner's diagnoses 
were status post malunion of the left tibia with residuals of 
valgus deformity of the left ankle and early degenerative joint 
disease (DJD) of the left ankle.  

The examiner further stated that it did not appear that the 
Veteran had any worsening of pain on repeated motion, but that 
she did report pain on motion.  There were limitations in ROM.  
The examiner noted that the Veteran was not having a flare-up at 
the time of this exam, and that there was no sign of ankylosis of 
the left ankle or of the joints.  There was some decreased ROM 
and reported pain, but no severe postoperative residuals seen.  
The examiner noted that she ambulated with a very mild limp.  
There was no swelling or immobilization of the left ankle, and 
she was not confined to the house or in need of a wheelchair or 
crutches.  

Subsequently, in an August 2010 rating decision, the 10 percent 
rating was increased to 20 percent, effective from February 13, 
2005, the date that the Veteran filed her claim for an increased 
rating.  

Additional treatment records available for review, dated through 
2010, primarily reflect treatment for other conditions.  

Under DC 5262, a 10 percent evaluation is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability; a 
20 percent evaluation is warranted for malunion of the tibia and 
fibula with moderate knee or ankle disability; a 30 percent 
evaluation is warranted for malunion of the tibia and fibula with 
marked knee or ankle disability; the maximum higher 40 percent 
rating is warranted for nonunion with loose motion requiring a 
brace.  38 C.F.R. § 4.71a, DC 5262.  

In this case, however, the record does not reflect that there is 
marked disability of the knee or ankle.  There is slight 
limitation of motion associated with the left ankle, and reports 
of pain, but these are minimal in degrees.  For these reasons, an 
evaluation in excess of 20 percent under DC 5262 is not 
warranted.

Other diagnostic codes pertaining to the ankle have been 
considered.  Schafrath, supra.  However, DCs 5271, 5272, 5273, 
and 5274 do not provide for an evaluation greater than 20 
percent.  38 C.F.R. § 4.71a, DCs 5271, 5272, 5273, 5274 (2010).  
Additionally, the evidence of record, to include the December 
2009 examination report, reflects that the Veteran's ankle 
exhibits dorsiflexion to 10 degrees with 30 degrees of plantar 
flexion.  

For VA compensation purposes, normal dorsiflexion of the ankle is 
from 0 to 20 degrees, and normal plantar flexion of the ankle is 
from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Because an evaluation greater than 20 percent under DC 5270 
requires ankylosis of the ankle between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, such a higher rating is 
not warranted.  38 C.F.R. § 4.71a, DC 5270 (2010).  

In reaching this conclusion, the Board acknowledges the Veteran's 
statements as to the severity of her left ankle condition.  
However, while she is deemed to be competent and credible to 
report this finding, the greater probative weight here lies with 
the examiner's report.

An increased or separate evaluation for shortening of the right 
leg has been considered, in light of the documented leg length 
discrepancy resulting from the Veteran's left ankle surgery.  
However, DC 5275 requires that the affected leg be at least 3.2 
centimeters shorter than the non-affected leg for a compensable 
evaluation to be warranted.  38 C.F.R. § 4.71a, DC 5275 (2010).  
The evidence in the Veteran's case, as reported in detail above, 
does not support such a separate, compensable evaluation.  As the 
leg discrepancy is less than 3.2 centimeters, an increased or 
separate evaluation for shortening of the right leg is not 
warranted.  Additionally, the criteria for a separate rating for 
arthritis are not met as no current arthritis is indicated and it 
would be contemplated in the consideration of moderate or marked 
knee impairment.  

Additionally, consideration has been given to the knee codes, but 
impairment of the knee has not been shown.  The fracture is shown 
to affect the ankle joint, with essentially full knee motion and 
function.  Thus there is no basis for any separate rating based 
on knee impairment.

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further 
action on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Entitlement to a rating in excess of 10 percent for post 
traumatic arthritis of the cervical and thoracic spine.  

Service connection for a post traumatic arthritis of the cervical 
and thoracic spine was granted by a February 1991 rating decision 
based on inservice injury to the spine in a motor vehicle 
accident.  An initial 10 percent evaluation assigned; a July 1991 
rating decision confirmed the 10 percent rating.  At that time, 
VA examination in May 1991 showed diffuse tenderness in the 
trapezius muscles.  All neck movements were performed cautiously 
but pain was produced only if movement were forced.  Cervical 
spine ROM showed flexion complete to the point where the chin 
approximated the chest.  Extension was to 40 degrees, lateral 
flexion was to 35 degrees, and rotation was to 40 degrees.  Both 
upper extremities were normal orthopedically and neurologically.  
There was only a very slight increase, generalized, of the dorsal 
spine curve.  There was no localized tenderness along the 
thoracic spine.  X-rays of the cervical and thoracic spine were 
interpreted as normal.  

VA records from the late 1990s reflect that the Veteran had 
multiple joint complaints.  When examined by VA in February 2000, 
she complained of neck pain that occurred off and on, and of 
numbness and tingling down both arms (for the past 6 months).  
Cervical spine X-rays were unremarkable except that there was 
osteoarthritis at the C-2 level.  

The examiner noted that there was no tenderness to palpation of 
the cervical and thoracic spine.  There was full ROM for the 
cervical spine.  On upper extremity motor exam, proximal muscle 
strength in the deltoids and biceps was graded as 4 out of 5, 
while the distal muscle was 5 out of 5.  Sensation was decreased 
in the left upper extremity for pinpoint and light touch.  Deep 
tendon reflexes were equal, bilaterally.  In the assessment, the 
examiner noted physical exams and recent X-ray were not 
consistent with cervical radiculopathy.  

In a March 2000 rating decision, the 10 percent rating in effect 
for the back disorder was confirmed and continued.  

When examined by VA in January 2006, the examiner noted that 
magnetic resonance imaging (MRI) of the cervical spine in 
September 2001 was normal, and X-rays of the thoracic spine in 
May 2001 were also normal.  At that time of this exam, the 
Veteran complained of pain in the neck and upper back.  The 
examiner noted that she had not lost any time at work due to this 
condition.  On examination of the cervicodorsal area, there was 
discomfort on palpation of the cervicodorsal paravertebral 
musculature.  Shoulder depression was negative, bilaterally, but 
she complained of pain on the maneuver.  ROM of the cervical 
spine was to 45 degrees of flexion with slight discomfort on 
extreme motion.  There was no change in ROM with repetitive 
testing.  There was no atrophy.  There was spotty hypoalgesia of 
the left upper extremity, but no evidence of motor deficit and 
deep tendon reflexes were present and symmetric in both upper 
extremities.  There was tenderness on palpation of the upper 
thoracic paravertebral musculature bilaterally.  There was no 
sensory deficit of the thoracic or abdominal wall.  The examiner 
diagnosed chronic cervicodorsal sprain without evidence of 
radiculopathy or radicular irritation.  

Private treatment record added to the file subsequent to the 
January 2006 exam show that X-rays in the late 1990s showed 
arthritic changes in the lumbar spine (but not in the cervical 
spine).  

When examined by VA in December 2009, the examiner noted that the 
claims file was reviewed.  The Veteran reported that she sat in 
front of a computer all day and that her neck hurt with burning 
from the middle of her head all the way down to her lower back.  
Her arms and hands would go numb but this was intermittent.  She 
said that she was able to work but that she was very 
uncomfortable.  She reported no headaches, but her pains did 
awaken her at night.  She reported severe, weekly flare-ups that 
lasted for hours.  The precipitating factor was sitting at the 
computer for extended times, and the alleviating factors included 
rest, medications, and changing positions.  

The examiner noted that inspection of the spine showed normal 
posture, normal head position, normal symmetry in appearance and 
a normal gait.  There were no abnormal spine curvatures, no 
gibbus, no kyphosis, no list, no lumbar flattening, no lumbar 
lordosis, no scoliosis, no reverse lordosis, and no cervical 
spine ankylosis.  ROM of the thoracolumbar spine was to 60 
degrees of flexion, extension to 20 degrees, flexion and 
rotation.  There was objective evidence of pain on active ROM.  
There was limitation of forward flexion of the cervical spine to 
30 degrees.  Again, there was evidence of pain on active ROM.  

It was noted that a MRI from September 2009, as compared to a 
study from May 2007, showed no acute bone lesions since the prior 
study.  The vertebral bodes remained normal in height and 
alignment.  There was no significant narrowing of the 
intervertebral disc spaces.  The discs from C2 through C5 
appeared normal.  The C5-C6 disc had a tiny central protrusion 
without cord impingement or spinal canal stenosis.  This was 
slightly more prominent and more focal than it was previously.  
The discs from C6 through T4 appeared intact.  The cervical spine 
cord appeared normal.  The cervical neural foramen appeared 
patent, and the impression was tiny central disc protrusion at 
C5-C6.  

An X-ray of the lumbosacral spine dated November 2009 showed the 
alignment was intact.  There were no compression fractures.  
There was facet arthropathy at L5-S1.  The sacroiliac joints 
appeared normal.  The impression was facet arthropathy in L5-S1, 
otherwise negative.  An MRI of the lumbosacral spine from 
December 2009 showed that the vertebral bodies appeared normal.  
The conus appeared normal, terminating at L1.  The discs from T10 
through L3 appeared normal.  There was a mild left lateral disc 
bulge at L3-L4 without visible nerve root compression.  This disc 
was otherwise normal.  There was a mild concentric 
circumferential disc bulge at L4-L5 without spinal stenosis or 
neural foraminal stenosis or nerve root compression.  The L5-S1 
disc appeared normal.  There was a relatively mild degree of 
degenerative facet arthropathy present.  The impression was mild 
degenerative disease.  No spinal stenosis, neural foraminal 
stenosis, or nerve root compression.  

The examiner's diagnosis was chronic cervicothoracic strain.  The 
C5-C6 disc had a tiny central protrusion without cord impingement 
or spinal canal stenosis.  The examiner noted that there was some 
limitation of motion, and the Veteran reported pain on ROM 
movement.  She reported tenderness on manipulation of the 
cervical, thoracic, and lumbar spine, and a burning sensation in 
the upper extremities, but not the lower.  The examiner noted 
that she was able to bend down and dress herself without any 
discomfort.  She drove to the exam and did not appear to be 
uncomfortable during the evaluation.  The examiner noted that she 
did grimace on the ROM exercises.  She said that the pain limited 
her function and activity.  

In an August 2010 rating decision, the RO confirmed the 10 
percent rating in effect.  

Additional treatment records available for review, to include 
photos, dated through 2010, reflect treatment for complaints of 
various body pains.  They do reflect that her medical history 
included diagnoses of osteoarthritis and fibromyalgia.  She noted 
that in the last year, she had been diagnosed with mixed 
connective tissue disease and was trying different medications to 
resolve her pain, to include Vicodin and Lyrica.  In August 2010, 
she received trigger point injections in the bilateral upper 
extremity trapezius.  On physical exam at that time, she had no 
pain on palpation of her neck, cervical spine, or axial lumbar 
spine or paraspinal muscles in the cervical or lumbar region.  

The DCs for rating diseases and injuries of the spine are found 
at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (for, respectively, 
vertebral fracture or dislocation; sacroiliac injury and 
weakness; lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the spine; 
and intervertebral disc syndrome).  (Intervertebral disc syndrome 
will be rated under the general rating formula for the spine or 
under a formula for disc syndrome based on incapacitating 
episodes.)  Id.  A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, for a combined range 
of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, for a vertebral body fracture with loss of 50 
percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 40 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

(The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation. The normal combined motion for the thoracolumbar 
spine is 240 degrees.) 68 Fed. Reg. 51,454, 51,456-58 (codified 
at 38 C.F.R. § 4.71a, DCs 5235 to 5243).

For VA compensation purposes, normal flexion and extension of the 
cervical spine is 0 to 45 degrees with lateral flexion also 0 to 
45 degrees.  Rotation is to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 Fed. 
Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 
5243, Note (2)).

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion under 38 
C.F.R. § 4.59, as well as due consideration to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an 
increased evaluation of 20 percent is warranted.  In order for an 
evaluation in excess of 10 percent to be awarded, the Appellant 
would have to demonstrate forward flexion of the cervical spine 
less than 30 degrees or forward flexion of the thoracolumbar 
spine less than 60 degrees.  At the recent exam, the Veteran 
showed 30 degrees of forward flexion of the cervical spine and 60 
degrees of forward flexion of the thoracolumbar spine.  These 
findings do not actually call for an increased rating, but the 
Board notes that they are on the bubble for finding for an 
increased rating.  Considering this fact, along with additional 
limitations with repetitive motion, it is the Board's conclusion 
that an increased rating of 20 percent is warranted for her 
service-connected cervical/thoracolumbar condition.  All 
reasonable doubt was resolved in the veteran's favor in making 
this favorable determination.  

The Veteran does not exhibit limitation of forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis of 
the entire cervical spine to warrant a rating in excess of 20 
percent pursuant to the applicable DCs.  

Also considered was referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the 
Board finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals of 
comminuted spiral fracture of the left tibia and fibula with post 
traumatic arthritis of the left ankle is denied.  

Entitlement to a 20 percent rating, but no more, for post 
traumatic arthritis of the cervical and thoracic spine is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


